Citation Nr: 18100114
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 397
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran served on active duty from April 1966 to March 1973 and September 1980 to July 1993, to include service in the Republic of Vietnam.  The Veteran was awarded a Distinguished Flying Cross, among other decorations.
The Veteran was scheduled for a Board hearing at the RO.  In April 2017, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017). 
In November 2016 the Veterans attorney reported that after numerous attempts he was unable to obtain medical records from the Veterans private psychologist.  He requested VAs assistance in obtaining the outstanding medical records.  Since VA is on notice of outstanding private treatment records that might contain evidence relevant to the claim, the Board cannot properly adjudicate the claim at this time without prejudice to the Veteran.  Therefore, a remand is required. 
 
The matter is REMANDED for the following action:
1.  Ask the Veteran to provider a new authorization allowing VA to obtain his private treatment records.   All outstanding VA treatment records should be added to the claims file.   If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  
2.  After completing the above action, and any other development deemed necessary, the claim must be re adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel

